DETAILED ACTION
Claims 12 and 14-19 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Claim Rejections - 35 USC § 112, para. 1, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
See claim 15 which is directed to (in part): the method of claim 12, wherein the recombinant bacteriophage is derived from SEA1 or TSP1 or TSP11.
Functionally, the recombinant bacteriophages are used in the method for detecting Salmonella spp. in a sample; see claim 12.
The specification, however, fails to provide a structure for the claimed bacteriophages or any structural information thereof, such as Genbank or deposit Accession Numbers.
Note that a search of the TSP11 bacteriophage provided no results via Google or PubMed or the PE2ESearch databases.
It is not clear from the specification or from the PubMed database what a SEA1 bacteriophage is; see attached Cao et al. (2012) which describes S. aureus strains which produce the bacteriophage-encoded staphylococcal enterotoxin A (SEA); see abstract. See the introduction, col. 2 which teaches that sea1 is a gene encoded by phage and different S. aureus strains harbor this gene.  Cao does not teach a phage called “SEA1 phage”.
See attached Chen et al. (2014) which describes a tailspike protein called TSP1 from phage CBA120, a phage which infects the virulent E. coli O157:H7; see abstract. 
Without the disclosure of any structure for TSP11 or SEA1 or TSP1 bacteriophage in prior art or instant specification, the claim is rejected for lacking adequate written description by the specification.
Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without any structural information related to SEA1 and TSP11 and TSP1, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without providing such structural information (e.g. accession or deposit numbers for their genomic sequences), the ordinary artisan would not be enabled to practice the method for detecting Salmonella spp. for the phages are required in the method steps. The instant specification does not provide enough information in view of what the phages are. 
See para. 10 of the instant specification for providing the following: “In other embodiments, the selected wild-type bacteriophage is TSP1 or TSP11. TSP1 and TSP11 are newly isolated and sequenced phages, respectively, likely myovirus related to T4 phage and siphovirus related to or within the T5likevirus genus. In still other embodiments, the bacteriophage are the Salmonella-specific bacteriophage SEA1 and TSP1.” 
It is not clear if the phages are available via public domain for a search of the phages in the databases fails to identify such phages.
The claim is not enabled in view of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeris (US Patent 9828625-previously cited) and/or Anderson (US Patent 10519483-previously cited) in further view of Omiccioli et al. (Journal of Food Microbiology, 2009-see attached form 892).
The instant claims are directed to (in part): a method for detecting Salmonella spp. in a sample comprising: incubating a sample comprising chicken for 30-120 minutes with a recombinant bacteriophage derived from a Salmonella-specific bacteriophage comprising, a genetic construct inserted into a late gene region of the bacteriophage genome, the genetic construct comprising: (i) an indicator gene; and (ii) a promoter controlling transcription of the indicator gene, wherein the promoter is a bacteriophage late promoter; and wherein the promoter is a bacteriophage late promoter; and wherein the indicator gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the indicator gene results in an indicator protein product;  and
Detecting the indicator protein product, wherein positive detection of the indicator protein product indicates that Salmonella spp. is present in the sample; see claim 12.
Koeris describes a method of detecting target bacteria via exposing a sample to a recombinant Listeria phage capable of infecting target bacteria comprising a heterologous nucleic acid sequence encoding a marker, meeting an indicator gene; see abstract and instant claim 12, in part. See col. 2, lines 21+ which disclose that Listeria and Salmonella are both known food-borne pathogens. Also see col. 2, line 55+ which describes that a sample may be an environmental sample; see instant claim 13. See col. 16, lines 50+ for describing the Salmonella phage, FelixO1 and col. 16, lines 65+ for describing different detectable markers. See col. 35, lines 30+, Example 1 for describing the insertion of a heterologous nucleic acid downstream of the major capsid protein gene (cps, gene encoding a structural protein); see claim 12. See col. 5, lines 10+ for teaching the detection of a single bacterium; see instant claim 14. See col. 26, lines 6+ for describing target cell expansion methods, including incubating a sample with media which leads to bacterial enrichment; see claim 17, in part. 
Koeris does not explicitly teach: a Salmonella-specific bacteriophage comprising, a genetic construct inserted into a late gene region of the bacteriophage genome, the genetic construct comprising: (i) an indicator gene; and (ii) a promoter controlling transcription of the indicator gene, wherein the promoter is a bacteriophage late promoter; and wherein the promoter is a bacteriophage late promoter; and wherein the indicator gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the indicator gene results in an indicator protein product.
Koeris does not explicitly teach incubating a sample comprising chicken for 30-120 minutes with a recombinant bacteriophage derived from a Salmonella-specific bacteriophage; see the claim amendments of claim 12.
Anderson describes a method for a rapid detection of microorganisms in a sample wherein the method uses a modified bacteriophage comprising an indicator gene in the late gene region; see abstract. The abstract indicates that the indicator product is not a fusion protein. See col. 9, lines 7+ which discloses that all species of Salmonella are bacterial cells detectable by the method. Col. 10, lines 10+ provides that the method results in a soluble indicator protein product. The author teaches that the indicator gene is under the control of a late promoter to ensure the reporter gene is not only expressed at high levels, but also does not shut down like endogenous bacterial genes or even early viral genes; see col. 11, lines 5+. See col. 11, lines 38+ for teaching that the indicator gene is not contiguous with a gene encoding a structural phage protein which may greatly increase the sensitivity of the assay (down to a single bacterium); the author teaches that this simplifies the assay, allowing the assay to be completed in less than an hour; see col. 11, lines 47+.
Omiccioli is cited for teaching that Salmonella spp. and Listeria monocytogenes are widespread milk-associated pathogens; see introduction.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a Salmonella-specific phage comprising an indicator gene inserted into a late gene region as described by the combined teachings by Koeris and Anderson. One would have been motivated to do so for the gain of detecting a Salmonella bacterium in a sample. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to detect salmonella and/or listeria in milk. One would have been motivated to do so for the advantage of determining if such known food pathogens are present or not; see Omiccioli. It would have also been obvious to prepare a cocktail composition comprising said recombinant Salmonella-specific phage with a Listeria-specific phage. One would have been motivated to do so in order to detect the presence of one or both bacterial types in milk simultaneously.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incubate a sample with an enrichment medium for different time periods. One would have been motivated to do so for the advantage of optimizing the results of detection by allowing for target cell expansion via bacterial enrichment as taught by Koeris. 
In view of claim 18, it would be expected for the total time to results to vary depending on whether one of ordinary skill in the art at the time of the invention was merely determining the presence of single bacterium or multiple bacteria or quantifying thereof or if the sample volume was large or small. 
In view of claim 19, note that the art teaches using the same method steps and the same products, thus, the same ratio of signal to background would be expected as claimed.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the teachings of Koeris and use a late promoter in controlling transcription of the indicator gene wherein the indicator gene is not contiguous with a structural bacteriophage protein and does not result in a fusion protein, as taught by Anderson. One would have been motivated to do so for the advantages described by Anderson. Anderson provides that using a late promoter allows for the high expression levels of indicator protein and that an indicator gene which is not contiguous with a gene encoding a structural phage protein greatly increases the sensitivity of the assay, allowing the assay to be completed in less than an hour. 
In view of the amendments, it would have been obvious to one of ordinary skill in the art at the time of the invention to incubate a sample with a recombinant bacteriophage for different time periods, including 30-120 minutes. One would have been motivated to do so for the advantage of optimizing the results of detection and the incubated time periods may vary depending on the volume of the sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the both the Koeris and Anderson documents; e.g. using a recombinant bacteriophage for detection of a target bacterium in a sample, using a late promoter for the expression of an indicator gene, resulting in a soluble protein that is not a fusion protein. 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims are directed to a sample comprising chicken, turkey, powdered infant formula, milk or dog food. Applicant contends that a person of ordinary skill in the art reading the teachings of Koeris and Anderson would not have had a reasonable expectation of success for testing the complex samples, using incubation with a bacteriophage for a short period of time. Applicant contends that the claimed samples are complex because the matrix thereof including fats, proteins, inter alia “that can potentially interfere with the infection, generation of luciferase, and detection of that signal”.
In response, the combined prior art teachings meet the method steps comprising the incubation and detection steps of claim 12. Further noted, Applicant provides no support for the allegation that fats, protein, inter alia would “potentially interfere with the infection, generation of luciferase and detection of that signal”. 
The argument is not persuasive.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648